Exhibit 10.1

August 12, 2014

 

To:    Ligand Pharmaceuticals Incorporated    11119 North Torrey Pines Rd   
Suite 200    La Jolla, CA 92037    Attn: Charles S. Berkman    Telephone:
858-550-7835    Facsimile: 858-550-7272 From:    Bank of America, N.A.    c/o
Merrill Lynch, Pierce, Fenner & Smith Incorporated   

One Bryant Park

New York, NY 10036

   Attn: Peter Tucker, Assistant General Counsel    Telephone: 646-855-5821   
Facsimile: 646-822-5633 Re:   

Base Convertible Bond Hedge Transaction

(Transaction Reference Number: 148477473)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and Ligand Pharmaceuticals Incorporated (“Counterparty”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of the closing date for the initial
issuance of the Convertible Securities described below between Counterparty and
Wilmington Trust, National Association as trustee (the “Indenture”) relating to
the USD 225,000,000 principal amount of 0.75% convertible senior notes due 2019
(the “Base Convertible Securities”) together with any 0.75% convertible senior
notes due 2019 that may be issued pursuant to the Initial Purchasers’ option
under the Purchase Agreement (as defined below) (the “Optional Convertible
Securities” and, together with the Base Convertible Securities, the “Convertible
Securities”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. For the
avoidance of doubt, references herein to sections of the Indenture are based on
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation but prior
to the execution of the Indenture, the parties will amend this Confirmation in
good faith to preserve the economic intent of the parties based on the draft of
the Indenture so reviewed. The parties further acknowledge that references to
the Indenture herein are references to the Indenture as in effect on the date of
its execution and if the Indenture is, or the Convertible Securities are,
amended, supplemented or modified following their execution, any such amendment,
supplement or modification (other than a Merger Supplemental Indenture (as
defined below)) will be disregarded for purposes of this Confirmation (other
than (i) as provided in Section 8(a) below and (ii) any amendment, supplement or
modification pursuant to Section 9.01(b) of the Indenture that, as determined by
the Calculation Agent, conforms the Indenture to the description of the
Convertible Securities in the preliminary offering memorandum, as supplemented
by the pricing term sheet related to the Convertible Securities) unless the
parties agree otherwise in writing.



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule except
for the elections set forth in this Confirmation and the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Counterparty with a “Threshold Amount” of USD 15 million and to Dealer with a
“Threshold Amount” of 3% of the stockholders’ equity of Bank of America
Corporation, in each case, as if (x) the phrase “, or becoming capable at such
time of being declared,” were deleted from Section 5(a)(vi)(1) of the Agreement,
(y) the term “Specified Indebtedness” had the meaning specified in Section 14 of
the Agreement, except that such term did not include obligations in respect of
deposits received in the ordinary course of a party’s banking business and
(z) the following language shall be added to the end of such Section 5(a)(vi):
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the party to make the payment when due; and (iii) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”). For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   August 12, 2014

Effective Date:

   The closing date of the initial issuance of the Convertible Securities.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Ticker
Symbol: “LGND”).

Number of Options:

   The number of Base Convertible Securities in denominations of USD 1,000
principal amount issued by Counterparty.

Applicable Percentage:

   50%

Number of Shares:

   As of any date, the product of the Number of Options and the Conversion Rate.

Conversion Rate:

   As of any date, the “Conversion Rate” (as defined in the Indenture) as of
such date, but without regard to any adjustments to the “Conversion Rate”
pursuant to Sections 10.05(l) or 10.07 of the Indenture (the “Excluded
Provisions”).

Premium:

   As provided in Annex A to this Confirmation.

Premium Payment Date:

   The Effective Date

Exchange:

   NASDAQ Global Market

Related Exchange:

   All Exchanges

 

2



--------------------------------------------------------------------------------

Procedures for Exercise:   

Exercise Dates:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Trade Date to and including the Expiration Date,
for Convertible Securities, each in denominations of USD 1,000 principal amount,
that are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture (such Convertible Securities, other than Excluded
Convertible Securities (as defined below), the “Relevant Convertible Securities”
for such Conversion Date).

Excluded Convertible Securities:

   Convertible Securities with a Conversion Date prior to the Final Conversion
Period Start Date (as defined below). Counterparty shall, within one Scheduled
Trading Day of the “Conversion Date” (as defined in the Indenture) relating to
any Excluded Convertible Securities, provide written notice (an “Excluded
Conversion Notice”) to Dealer specifying (i) the number of Excluded Convertible
Securities converted on such “Conversion Date” (including, if applicable,
whether all or any portion of the Excluded Convertible Securities are Make-Whole
Convertible Securities (as defined below), (ii) the scheduled settlement date
under the Indenture for such Excluded Convertible Securities and (iii) the “Cash
Percentage” (as defined in the Indenture); provided that, notwithstanding the
foregoing, such notice in connection with any conversion of Excluded Convertible
Securities shall be effective if given prior to 5:00 P.M., New York City time,
on the sixth Exchange Business Day following the “Conversion Date” (as defined
in the Indenture) relating to such Excluded Convertible Securities, in which
event the Calculation Agent shall have the right to make adjustments as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice within one
Scheduled Trading Day of the “Conversion Date” (as defined in the Indenture)
relating to such Excluded Convertible Securities. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Excluded Convertible Securities and the delivery of such Excluded
Conversion Notice.

Required Exercise on Conversion Dates:

   On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD 1,000
principal amount shall be automatically exercised.

Expiration Date:

   The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

Automatic Exercise:

   As provided above under “Required Exercise on Conversion Dates”.

Exercise Notice Deadline:

   In the case of any exercise of Options hereunder in connection

 

3



--------------------------------------------------------------------------------

   with the conversion of any Relevant Convertible Securities on any Conversion
Date occurring during the period starting on and including May 15, 2019 (the
“Final Conversion Period Start Date”) and ending on and including the second
“Scheduled Trading Day” immediately preceding the “Maturity Date” (each as
defined in the Indenture) (the “Final Conversion Period”), the Exercise Notice
Deadline shall be the “Scheduled Trading Day” immediately preceding such
“Maturity Date”.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 5:00 P.M., New York City time, on the Exercise Notice Deadline in
respect of such exercise of the number of Options being exercised on the
relevant Exercise Date (including, if applicable, whether all or any portion of
the Relevant Convertible Securities are Convertible Securities as to which
additional Shares would be added to the “Conversion Rate” (as defined in the
Indenture) pursuant to Section 10.07 of the Indenture (the “Make-Whole
Convertible Securities”)). Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Securities. For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure; provided
that notwithstanding the foregoing, such notice (and the related exercise of
Options) in connection with any conversion of Relevant Convertible Securities
shall be effective if given after the Exercise Notice Deadline, but prior to
5:00 P.M., New York City time, on the fifth Exchange Business Day following the
Exercise Notice Deadline, in which event the Calculation Agent shall have the
right to adjust the Delivery Obligation as appropriate to reflect the additional
costs (including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the Exercise Notice Deadline.

Notice of Cash Percentage:

   Counterparty shall notify Dealer in writing before 5:00 P.M., New York City
time, on the Final Conversion Period Start Date of the irrevocable election by
Counterparty, in accordance with Section 10.03(b) of the Indenture, of the “Cash
Percentage” (as defined in the Indenture) applicable to Relevant Convertible
Securities with a Conversion Date occurring during the Final Conversion Period.
If Counterparty fails timely to provide such notice, Counterparty shall be
deemed to have notified Dealer of a “Cash Percentage” (as defined in the
Indenture) of zero for all conversions occurring during the Final Conversion
Period. Counterparty agrees that it shall settle any Relevant Convertible
Securities with a Conversion Date occurring during the Final Conversion Period
in the same manner as provided in the Notice of Cash Percentage it provides or
is deemed to have provided hereunder.

 

4



--------------------------------------------------------------------------------

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To be provided by Dealer. Settlement Terms:   

Settlement Date:

   In respect of an Exercise Date occurring in respect of a Conversion Date, the
settlement date for the cash and/or Shares (if any) to be delivered in respect
of the Relevant Convertible Securities converted on such Conversion Date
pursuant to Section 10.03(a) of the Indenture; provided that the Settlement Date
will not be prior to the latest of (i) the date one Settlement Cycle following
the final day of the relevant “Observation Period”, as defined in the Indenture,
(ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 5:00 P.M.,
New York City time, and (iii) the Exchange Business Day immediately following
the date Counterparty provides the Notice of Delivery Obligation prior to 5:00
P.M., New York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring in respect of a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the Applicable Percentage of the aggregate number of
Shares, if any, that Counterparty would be obligated to deliver to the holder(s)
of the Relevant Convertible Securities converted on such Conversion Date
pursuant to Sections 10.03(a) of the Indenture and/or the Applicable Percentage
of the aggregate amount of cash, if any, in excess of USD 1,000 per Convertible
Security (in denominations of USD 1,000) that Counterparty would be obligated to
deliver to holder(s) pursuant to Section 10.03(b) of the Indenture, as
determined by the Calculation Agent by reference to such Section of the
Indenture (except that such aggregate number of Shares shall be determined
without taking into consideration any rounding pursuant to Section 10.03(d) of
the Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional Shares, if any, eliminated by such rounding (the “Convertible
Obligation”); provided that such obligation shall be determined (i) excluding
any Shares and/or cash that Counterparty is obligated to deliver to holder(s) of
the Relevant Convertible Securities as a result of any adjustments to the
Conversion Rate pursuant to any of the Excluded Provisions and (ii) without
regard to the election, if any, by Counterparty to adjust the Conversion Rate
(and, for the avoidance of doubt, the Delivery Obligation shall not include any
interest payment on the Relevant Convertible Securities that the Counterparty is
(or would have been) obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date); and provided further that if
such exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive additional Shares
and/or cash pursuant to the adjustment to the Conversion Rate set forth in
Section 10.07 of the Indenture, then, notwithstanding the foregoing, the
Delivery Obligation shall include the Applicable Percentage of such additional
Shares and/or

 

5



--------------------------------------------------------------------------------

   cash (as determined by the Calculation Agent by reference to such Section of
the Indenture), except that the Delivery Obligation shall be capped so that the
value of the Delivery Obligation (with the value of any Shares included in the
Delivery Obligation determined by the Calculation Agent using the VWAP Price on
the last day of the relevant “Observation Period”) does not exceed the amount as
determined by the Calculation Agent that would be payable by Dealer pursuant to
Section 6 of the Agreement if such Conversion Date were an Early Termination
Date resulting from an Additional Termination Event with respect to which the
Transaction (except that, for purposes of determining such amount (x) the Number
of Options shall be deemed to be equal to the number of Options exercised on
such Exercise Date and (y) such amount payable will be determined as if Section
10.07 of the Indenture were deleted) was the sole Affected Transaction and
Counterparty was the sole Affected Party (determined without regard to Section
8(b) of this Confirmation). Notwithstanding the foregoing, and in addition to
the cap described in the further proviso to the preceding sentence, in all
events the Delivery Obligation shall be capped so that the value of the Delivery
Obligation does not exceed the Applicable Percentage of the value of the
Convertible Obligation (with the value of any Shares included in either the
Delivery Obligation or such Convertible Obligation determined by the Calculation
Agent using the opening price as displayed under the heading “Op” on Bloomberg
page LGND <equity> (or any successor thereto) on the applicable Settlement
Date).

Notice of Delivery Obligation:

   No later than the second Scheduled Trading Day immediately following the last
day of the relevant “Observation Period”, as defined in the Indenture,
Counterparty shall give Dealer notice of the final number of Shares and/or cash
comprising the Convertible Obligation; provided that, with respect to any
Exercise Date occurring during the Final Conversion Period, Counterparty may
provide Dealer with a single notice of an aggregate number of Shares and/or cash
comprising the Convertible Obligations for all Exercise Dates occurring in such
period (it being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Notice of Cash Percentage or Dealer’s
obligations with respect to Delivery Obligation, each as set forth above, in any
way).

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 1.27, 9.1(c), 9.8, 9.9 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such

 

6



--------------------------------------------------------------------------------

   certificated Shares, the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by deleting the remainder of
the provision after the word “encumbrance” in the fourth line thereof. Share
Adjustments:   

Method of Adjustment:

  

Notwithstanding Section 11.2 of the Equity Definitions (which shall not apply
with respect to the Transaction), upon the occurrence of any event or condition
set forth in Sections 10.05(a)-(e) of the Indenture that the Calculation Agent
determines would result in an adjustment under the Indenture by reference to
such Sections thereof (any such event or condition, an “Adjustment Event”), the
Calculation Agent shall make a corresponding adjustment to the terms relevant to
the exercise, settlement, payment or other terms of the Transaction, subject to
“Discretionary Adjustments” below. Promptly following the occurrence of any
Adjustment Event, Counterparty shall notify the Calculation Agent of such
Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such Adjustment Event
have been determined, Counterparty shall promptly notify the Calculation Agent
in writing of the details of such adjustments.

 

In addition, the Calculation Agent shall, to the extent the Calculation Agent
determines practicable in good faith and in its commercially reasonable
discretion to preserve the economic intent of the parties, make an adjustment to
the terms relevant to the exercise, settlement or payment of the Transaction (to
the extent not already covered by, and without duplication of any adjustment
pursuant to the foregoing paragraph) corresponding to any adjustment made
pursuant to Sections 10.05(g) or 10.05(h) of the Indenture; provided that the
Calculation Agent may limit or alter any such adjustment referenced in this
sentence so that the fair value of the Transaction to Dealer is not reduced as a
result of such adjustment.

 

For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under Section 10.05 of the Indenture in respect of an Adjustment
Event (including, without limitation, under the introductory paragraph of
Section 10.05 of the Indenture, under the third to last sentence of Sections
10.05(c)(i) and 10.05(d) of the Indenture or under Section 10.05(f) of the
Indenture).

Discretionary Adjustments:

   Notwithstanding anything to the contrary herein or in the Equity Definitions,
if the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 10.05(g) or
Section 10.05(h) or pursuant to Section 10.06 of the Indenture or any
supplemental indenture entered into thereunder (a “Merger

 

7



--------------------------------------------------------------------------------

   Supplemental Indenture”) or in connection with any proportional adjustment or
the determination of the fair value of any securities, property, rights or other
assets), then the Calculation Agent will determine the adjustment to be made to
any one or more of the Strike Price, Number of Options, Option Entitlement and
any other variable relevant to the exercise, settlement, payment or other terms
of or under the Transaction in a commercially reasonable manner. Extraordinary
Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions (which shall not
apply with respect to the Transaction), a “Merger Event” means the occurrence of
any event or condition set forth in the definition of “Merger Event” in Section
10.06(a) of the Indenture.

Consequences of Merger Events:

   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions (which shall
not apply with respect to the Transaction), upon the occurrence of a Merger
Event that the Calculation Agent determines by reference to Section 10.06(a) of
the Indenture would result in an adjustment under the Indenture, the Calculation
Agent shall make a corresponding adjustment to the terms relevant to the
exercise, settlement, payment or other terms of the Transaction, subject to
“Discretionary Adjustments” above; provided that such adjustment shall be made
without regard to any adjustment to the Conversion Rate pursuant to the Excluded
Provisions and the election, if any, by Counterparty to adjust the Conversion
Rate; and provided further that if, with respect to a Merger Event, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares (or depositary receipts evidencing interests in shares) of
an entity or person that is not a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or (ii)
Counterparty following such Merger Event will not be a corporation organized
under the laws of the United States, any State thereof or the District of
Columbia or will not be the Issuer following such Merger Event, Dealer may elect
in its reasonable discretion that Cancellation and Payment (Calculation Agent
Determination) shall apply.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration to be received by the holders of Shares
entitled to receive cash, securities or other property or assets with respect to
or in exchange for such Shares in any Merger Event who affirmatively make such
an election or, if no holders of Shares affirmatively make such an election, the
types and amounts of consideration actually received by holders of Shares and
(ii) the details of the adjustment made under the Indenture in respect of such
Merger Event.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the

 

8



--------------------------------------------------------------------------------

   Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange. Additional Disruption Events:   

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (x) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” after the word “regulation” in the second line
thereof, (y) adding the words “or any Hedge Positions” after the word “Shares”
in the clause (X) thereof and (z) adding the words “, or holding, acquiring or
disposing of Shares or any Hedge Positions relating to,” after the words
“obligations under” in clause (Y) thereof.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and    (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

(e) Increased Cost of Hedging:

   Not Applicable Hedging Party:    For all applicable Potential Adjustment
Events and Extraordinary Events, Dealer Determining Party:    For all applicable
Extraordinary Events, Dealer Non-Reliance:    Applicable Agreements and
Acknowledgments    Applicable Regarding Hedging Activities:    Additional
Acknowledgments:    Applicable

 

9



--------------------------------------------------------------------------------

3. Calculation Agent:

   Dealer, whose judgments, determinations and calculations shall be made in
good faith and in a commercially reasonable manner. Following any determination
or calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent shall promptly (but in any event within five
Scheduled Trading Days) provide to Counterparty by email to the email address
provided by Counterparty in such request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential data or information or any proprietary or
confidential models used by it for such determination or calculation.

4. Account Details:

  

Dealer Payment Instructions:

   Bank of America, N.A.    New York, NY    SWIFT: BOFAUS3N    Bank Routing:
026-009-593    Account Name: Bank of America    Account No.: 0012334-61892

Counterparty Payment Instructions:

   To be provided by Counterparty.

5. Offices:

  

The Office of Dealer for the Transaction is: New York

The Office of Counterparty for the Transaction is: Not applicable

6. Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty:

 

To:    Ligand Pharmaceuticals Incorporated    11119 North Torrey Pines Rd   
Suite 200    La Jolla, CA 92037 Attn:    Charles S. Berkman Telephone :   
858-550-7835 Facsimile:    858-550-7272

Address for notices or communications to Dealer:

 

To:    Bank of America, N.A.    c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated    One Bryant Park    New York, NY 10036 Attn:    Peter Tucker,
Assistant General Counsel Telephone:    646-855-5821 Facsimile:    646-822-5633

 

10



--------------------------------------------------------------------------------

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and any date on which Counterparty makes an election
hereunder, (A) Counterparty is not aware of any material nonpublic information
regarding Counterparty or the Shares and (B) all reports and other documents
filed by Counterparty with the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii) On the Trade Date, neither Counterparty nor any “affiliated purchaser”
(each as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
(i) through Dealer or (ii) up to $45.0 million of purchases from purchasers of
the Convertible Securities, as described under “Use of Proceeds” in the
preliminary offering memorandum relating to the Convertible Securities.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) On or reasonably promptly following the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors or any
committee thereof (together with a resolution of Counterparty’s board of
directors authorizing such committee to take such actions) authorizing the
Transaction and such other certificate or certificates as Dealer shall, prior to
the Trade Date, reasonably request.

(vii) Counterparty is not entering into this Confirmation nor making any
election hereunder or under the Convertible Securities to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Number of
Shares hereunder in compliance with the laws of the jurisdiction of its
incorporation.

(x) To Counterparty’s actual knowledge, no state or local (including non-U.S.
jurisdictions) or non-U.S. federal law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

 

11



--------------------------------------------------------------------------------

(xi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement dated as of the Trade
Date, between Counterparty and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Deutsche Bank Securities Inc., as representatives of the
several Initial Purchasers party thereto (the “Purchase Agreement”) are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.

(xii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution” and “financial participant” within the meaning of Sections 101(22)
and 101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge that it is the intent of the parties that (A) this Confirmation is a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code
and a “termination value, payment amount, or other transfer obligation” within
the meaning of Section 362 of the Bankruptcy Code, and (B) Dealer is entitled to
the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy
Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement,
Section 7(a)(viii) hereof and such other matters as Dealer may, prior to the
Trade Date, reasonably request; provided that any such opinion of counsel may
contain customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions.

8. Other Provisions:

(a) Additional Termination Events.

The occurrence of (i) an “Event of Default” with respect to Counterparty under
the terms of the Convertible Securities as set forth in Section 6.01(a) of the
Indenture that results in the Convertible Securities becoming or being declared
due and payable pursuant to the terms of the Indenture or (ii) an Amendment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, maturity, repurchase obligation of
Counterparty, lack of a redemption right of Counterparty, any term relating to
conversion of the Convertible Securities (including changes to the conversion
rate, conversion rate adjustment provisions, conversion settlement dates or
conversion conditions), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Securities to
amend (other than

 

12



--------------------------------------------------------------------------------

pursuant to Sections 9.02(b) or (g) of the Indenture), in each case without the
consent of Dealer, such consent not to be unreasonably withheld, conditioned or
delayed. For the avoidance of doubt, the application of the conversion rate
adjustment provisions of the Indenture shall not constitute an Amendment Event.

(ii) The receipt by Dealer from Counterparty of any Excluded Conversion Notice
shall constitute an Additional Termination Event as provided in this paragraph;
provided that the Transaction shall be subject to termination only in respect of
a number of Options equal to the number of Relevant Conversion Options (as
defined below). For the avoidance of doubt, in determining the amount payable in
respect of such Affected Transaction pursuant to Section 6 of the Agreement in
connection with an Excluded Conversion Notice, the Calculation Agent shall
assume that the relevant Excluded Convertible Securities shall not have been
converted and remain outstanding and that any adjustments, agreements, payments,
deliveries or acquisitions by or on behalf of Counterparty leading thereto had
not occurred. Upon receipt of any such Notice of Excluded Conversion, Dealer
shall designate a Scheduled Trading Day following such Additional Termination
Event as an Early Termination Date (and Dealer shall use commercially reasonable
efforts (taking into account any commercially reasonable unwind activity by
Dealer or its affiliates in respect of the Transaction and the “Cash Percentage”
elected (or deemed to be elected) by Counterparty under the Indenture with
respect to such Excluded Convertible Securities) to designate such Early
Termination Date so that the related payment or delivery, as the case may be,
hereunder in respect of the Relevant Conversion Options will occur on (or as
promptly as reasonably practicable after) the related settlement for the
conversion of the relevant Excluded Convertible Securities) with respect to the
portion of the Transaction corresponding to a number of Options (the “Relevant
Conversion Options”) equal to the lesser of (A) the aggregate principal amount
of Excluded Convertible Securities specified in such Notice of Excluded
Conversion, divided by USD 1,000, and (B) the Number of Options as of the date
Dealer designates such Early Termination Date and, as of such date, the Number
of Options shall be reduced by the number of Relevant Conversion Options. Any
payment hereunder with respect to such termination (the “Conversion Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction (except that, for purposes of this
Section 8(a)(ii), the last sentence of the provisions opposite the caption
“Delivery Obligation” above shall be deemed to be deleted from this
Confirmation) and a Number of Options equal to the number of Relevant Conversion
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, in determining the amount payable
pursuant to Section 6 of the Agreement, the Calculation Agent shall not take
into account any adjustments to the “Conversion Rate” (as defined in the
Indenture) pursuant to the Excluded Provisions); provided that the Conversion
Unwind Payment shall not be greater than the product of (x) the number of
Relevant Conversion Options, (y) the Applicable Percentage, and (z) the excess
of (I) the “Conversion Rate” (as defined in the Indenture after taking into
account any adjustments thereto pursuant to the Excluded Provisions), multiplied
by the opening price as displayed under the heading “Op” on Bloomberg page LGND
<equity> (or any successor thereto) on the applicable Settlement Date, as
commercially reasonably determined by the Calculation Agent in good faith, over
(II) the principal amount per Convertible Security of the relevant Excluded
Convertible Securities.

(iii) By the fifth Scheduled Trading Day following any Repayment Event (as
defined below), Counterparty shall notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Securities subject to such Repayment
Event (any such notice, a “Repayment Notice”). The receipt by Dealer from
Counterparty of any Repayment Notice shall constitute an Additional Termination
Event as provided in this paragraph. Upon receipt of any such Repayment Notice,
Dealer shall designate a Scheduled Trading Day following receipt of such
Repayment Notice as an Early Termination Date with respect to the portion of the
Transaction corresponding to a number of Options (the “Repayment Options”) equal
to the lesser of (A) the aggregate principal amount of Convertible Securities
specified in such Repayment Notice, divided by USD 1,000, and (B) the Number of
Options as of the date Dealer designates such Early Termination Date and, as of
such date, the Number of Options shall be reduced by the number of Repayment
Options. Any payment hereunder with respect to such termination (the “Repayment
Unwind Payment”) shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Repayment Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction. Counterparty

 

13



--------------------------------------------------------------------------------

acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder, in respect of any action taken by Counterparty in
respect of a Repayment Event, including, without limitation, the delivery of a
Repayment Notice. “Repayment Event” means the occurrence of (i) any repurchase
by Counterparty or any of its subsidiaries of Convertible Securities (whether in
connection with or as a result of a “fundamental change”, howsoever defined, or
for any other reason), (ii) any Convertible Securities are delivered to
Counterparty or any of its subsidiaries in exchange for delivery of any property
or assets of such party (howsoever described), (iii) the repayment of any
principal of any of the Convertible Securities prior to the final maturity date
of the Convertible Securities (for any reason other than as a result of an
acceleration of the Convertible Securities that results in an Additional
Termination Event pursuant to the preceding Section 8(a)(i)), or (iv) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Securities pursuant to the terms of the Indenture shall not
constitute a Repayment Event.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. New York City time on the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of
another Extraordinary Event, as applicable (“Notice of Share Termination”);
provided that if Counterparty does not elect to require Dealer to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to satisfy its Payment Obligation by the
Share Termination Alternative, notwithstanding Counterparty’s failure to elect
or election to the contrary; and provided further that Counterparty shall not
have the right to so elect (but, for the avoidance of doubt, Dealer shall have
the right to so elect) in the event (i) of an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash, (ii) of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party or an Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Counterparty’s control or (iii) that Counterparty fails to remake
the representation set forth in Section 7(a)(i) as of the date of such election.
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of another Extraordinary Event, as applicable:

 

Share Termination Alternative:    If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date or dates as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation. Share Termination Delivery
Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer. Share Termination Delivery Unit:   
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or

 

14



--------------------------------------------------------------------------------

   Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash. Failure to
Deliver:    Applicable Other applicable provisions:    If Share Termination
Alternative is applicable, the provisions of Sections 1.27, 9.8, 9.9 and 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the issuer of the Shares or any portion of the Share Termination Delivery Units)
of the Equity Definitions will be applicable as if “Physical Settlement” applied
to the Transaction, except that all references to “Shares” shall be read as
references to “Share Termination Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on advice of counsel, any Shares (the
“Hedge Shares”) acquired by Dealer or any of its affiliates (Dealer and its
affiliates collectively for purposes of this Section 8(c) only, “Dealer”) for
the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement substantially similar to
underwriting agreements customary for registered secondary offerings of a
substantially similar size by similar companies, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(c) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of a substantially similar size by similar
companies, in form and substance reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), opinions and certificates
and such other documentation as is customary for private placements agreements,
all reasonably acceptable to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
Screen LGND <Equity> VAP (or any successor thereto) in respect of the period
from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day
(or if such volume-weighted average price is unavailable or is manifestly
incorrect, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).

(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect
to that Issuer.”

 

15



--------------------------------------------------------------------------------

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least one Scheduled Trading Day prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater by 0.5% than the Notice Percentage as of the date hereof), and,
if such repurchase or Conversion Rate Adjustment Event, or the intention to
effect the same, would constitute material non-public information with respect
to Counterparty or the Shares, Counterparty shall make public disclosure thereof
at or prior to delivery of such Repurchase Notice. The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, the numerator of which is
the Number of Shares plus the number of Shares underlying any other call options
sold by Dealer to Counterparty and the denominator of which is the number of
Shares outstanding on such day. In the event that Counterparty fails to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase and Conversion Rate
Adjustment Notices” above, (iv) payment by Counterparty of all reasonable costs
and expenses, including reasonable counsel fees, incurred by Dealer in
connection with such assignment, (v) Dealer not being obliged, as a result of
such assignment, to pay the assignee on any payment date, an amount greater than
Dealer would have been required to pay in the absence of such assignment,
(vi) no Event of Default, Potential Event of Default or Termination Event
existing or occurring as a result of such assignment and (vii) Counterparty
causing the transferee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably requested by Dealer to permit Dealer
to determine that the results described in clauses (v) and (vi) will not occur
upon or after such transfer. In addition, Dealer may transfer or assign without
any consent of Counterparty its rights and obligations hereunder and under the
Agreement, in whole or in part, to any affiliate of Dealer that is (or whose
guarantor is) of credit quality equivalent to Dealer, in each case, only if
(x) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer or assignment, (y) as a result of such
transfer or assignment, Counterparty will not be required to pay the transferee
on any payment date an amount under Section 2(d)(i)(4) of the Agreement, all
applicable, greater than the amount that Counterparty would have been required
to pay to Dealer in the absence of such transfer or assignment and (z) such
transfer or assignment would not result in a deemed exchange by Counterparty of
the transferred or assigned portion of the Transaction for a modified
transaction that differs materially in kind or extent for U.S. federal income
tax purposes. At any time at which any Excess Ownership Position exists, if
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party in accordance with the requirements set forth above after using its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer

 

16



--------------------------------------------------------------------------------

such that an Excess Ownership Position no longer exists, Dealer may designate
any Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Excess Ownership
Position no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(b)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. “Excess Ownership Position” means any of the
following: (i) the Equity Percentage exceeds 8.0% or (ii) Dealer, Dealer Group
(as defined below) or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local (including non-U.S.) laws,
regulations, regulatory orders or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting or registration obligations or other requirements (including
obtaining prior approval by a local, state, federal or non-U.S. regulator) of a
Dealer Person, or could result in an adverse effect on a Dealer Person, under
Applicable Laws, as determined by Dealer in its reasonable discretion, and with
respect to which such requirements have not been met or the relevant approval
has not been received or that would give rise to any consequences under the
constitutive documents of Counterparty or any contract or agreement to which
Counterparty is a party (in each case, excluding any filings of Form 13F,
Schedule 13D or Schedule 13G under the Exchange Act), in each case minus (y) 1%
of the number of Shares outstanding on the date of determination. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13) of which Dealer is or may be deemed to be a
part (Dealer and any such affiliates, persons and groups, collectively, “Dealer
Group”), beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that, as a result of a
change in law, regulation or interpretation after the date hereof, the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such number) and (B) the
denominator of which is the number of Shares outstanding on such day.

(g) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on the relevant “Nominal Settlement
Date”, Dealer may, by notice to Counterparty on or prior to any Settlement Date
(a “Nominal Settlement Date”), elect to deliver the Shares on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period”, as
defined in the Indenture) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. The Calculation Agent, acting commercially reasonably, may
postpone or add, in whole or in part, any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, based on advice of counsel in the case of the
immediately following clause (ii), that such extension is reasonably necessary
or appropriate (i) to preserve Dealer’s commercially reasonable hedging or hedge
unwind activity hereunder in light of existing liquidity conditions in the cash
market, the stock loan market or any other relevant market or (ii) to enable
Dealer to effect purchases of Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer in good faith in relation to
such requirements).

 

17



--------------------------------------------------------------------------------

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(n) Early Unwind. In the event the sale by Counterparty of the Base Convertible
Securities is not consummated with the Initial Purchasers pursuant to the
Purchase Agreement for any reason by 9:00 A.M. (New York City time) on the third
(fourth, if the pricing occurs after 4:30 P.M. (New York City time) on any given
day) business day after the Trade Date (or such later date as agreed upon by the
parties, which in no event shall be later than ten business days after such
third or fourth business day) (such third or fourth business day or such later
date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and the Transaction and
all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated. Following such termination and
cancellation, each party shall be released and discharged by the other party
from and agrees not to make any claim against the other party with respect to
any obligations or liabilities of either party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Dealer and Counterparty represent and acknowledge to the other that
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

(p) Tax Matters

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental

 

18



--------------------------------------------------------------------------------

agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. Counterparty shall provide to Dealer a valid U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation and (ii) promptly upon learning that
any such tax form previously provided by Counterparty has become obsolete or
incorrect. Additionally, Counterparty shall, promptly upon request by Dealer,
provide such other tax forms and documents as are reasonably requested by
Dealer. Dealer shall provide Counterparty, as applicable, (x) a valid U.S.
Internal Revenue Service Form W-9 or W-8ECI or (y) (A) a valid Internal Revenue
Service Form W-8IMY along with a withholding statement and (B) attached a valid
Internal Revenue Service Form W-9 or Internal Revenue Service Form W-8ECI, or,
in each case, any successor thereto, (i) on or before the date of execution of
this Confirmation and (ii) promptly upon learning that any such tax form
previously provided by Dealer has become obsolete or incorrect. Additionally,
Dealer shall, promptly upon request by Counterparty, provide such other tax
forms and documents as are reasonably requested by Counterparty.

(iv) Tax Representations. Counterparty is a corporation for U.S. federal income
tax purposes and is organized under the laws of the State of Delaware.
Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii).

(q) Reserved.

(r) Reserved.

(s) Reserved.

(t) Reserved.

(u) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(v) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

  Name: Christopher A. Hutmaker   Title: Managing Director

 

Agreed and Accepted By: LIGAND PHARMACEUTICALS INCORPORATED By:  

/s/ Nishan de Silva

Name:   Nishan de Silva Title:   Vice President, Finance and Strategy, and Chief
Financial Officer

 

20